DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I claims 1-12 and 23-26 in the reply filed on 9/9/2021 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: detection element.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 11, 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ness et al. (US 8,730,479).

Regarding claim 1 Ness et al. discloses a system comprising a detector for detecting one or more characteristics of single partitions in a plurality of partitions, wherein the partitions comprise a first fluid and are dispersed in a second fluid, and flow through an interrogation region of a conduit comprising(See Ness Abstract and Fig. 10C)




(il) a detection element for detecting electromagnetic radiation emitted by at least one component of the partitions in the interrogation region, if present; and  (See Ness Fig. 10C wherein a detection element 370 is configured to detect electromagnetic radiation, i.e. light, emitted by at least one component of the partitions in the interrogation region)

(ili) an optical restriction configured and positioned between the interrogation region and the detection element so that the amount of the electromagnetic radiation incident on the detection element is reduced to a fraction of the electromagnetic radiation that would be incident on the detection element in the absence of the optical restriction. (See Ness Fig. 10C wherein an optical restriction 318/320 is positioned between the interrogation region and detection element 370 so that the amount of light intendents on the detection element is reduced what would occur if there were no optical restriction, i.e. the optical restriction blocks some of the light and includes an opening to allow a portion of the light.)

Regarding claim 2 Ness et al. discloses all the claim limitations as set forth above as well as the device that is configured so that when a first partition is passing through the interrogation region, not more than 10% of the electromagnetic radiation incident on the detection element due to one or more components in a partition is from one or more partitions other than the first partition. (See Ness Fig. 10C 

Regarding claim 3 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the optical restriction is configured and positioned between the interrogation region and the detection element so that the fraction of the electromagnetic radiation is less than or equal to 10%. (See Ness Fig. 10C wherein a detection element 370 is configured such that when a first partition passes through interrogation region no more than 10% of the signal reaching the detection element is from another partition. As shown in the fig. the light only interacts with a single partition at a time and as such the light reaching the detector is ~100% from the first partition and ~0% from other partitions.)

Regarding claim 6 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the interrogation region has a cross- sectional area in a plane substantially normal to the direction of flow not greater than 90% of the average spherical cross-sectional area of the partitions. It is noted that such limitations are directed to intended uses and materials worked on, i.e. partitions and the created size thereof, which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.


Regarding claim 8 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the interrogation region comprises a wall wherein the transmittance of electromagnetic radiation in the range of wavelengths emitted by at least one component of the partition is the same or 

Regarding claim 11 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein at least a portion of the partitions comprise a nucleic acid molecule and the system further comprises a system for increasing the temperature of the partitions. (See Ness Fig. 1 and Col. 5 Lines 30-65 wherein the partitions comprise nucleic acid molecules and the system performs PCR, i.e. thermal cycling which inherently requires a system for increasing the temperature of the partitions.)

Regarding claim 23 Ness et al. discloses a detection system comprising a detector for detecting one or more characteristics of single partitions in a flowing series of partitions, wherein the partitions comprise a first fluid and are dispersed in a second fluid, comprising (See Ness Abstract and 10C)

(i) a conduit configured to flow the partitions within the conduit in single file, comprising an interrogation region; (See Ness Fig. 10C wherein a conduit 76 is provided to flow partitions single file and comprises an interrogation region, i.e. wherein light 364 strikes.)

(ii) a detection element for detecting an electromagnetic signal emitted by the partitions, if present, wherein the detection system is configured so that when a first partition is passing through the interrogation region, not more than 10% of the signal reaching the detection element due to one or more components in a partition is from one or more partitions other than the first partition. (See Ness Fig. 10C wherein a detection element 370 is configured such that when a first partition passes through interrogation region no more than 10% of the signal reaching the detection element is from another 
Furthermore it is noted that such limitations are directed to intended uses and materials worked on, i.e. partitions, which do not define structural elements which differentiate the claimed invention from the cited prior art.

Regarding claim 24 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the interrogation region has a cross- sectional area in a plane substantially normal to the direction of flow not greater than 90% of the average spherical cross-sectional area of the partitions. It is noted that such limitations are directed to intended uses and materials worked on, i.e. partitions and the created size thereof, which do not define structural elements which differentiate the claimed invention from the cited prior art. See MPEP 2114 and 2115.

Regarding claim 25 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising an optical restriction configured and positioned between the interrogation region and the detection element so that the amount of the electromagnetic radiation incident on the detection element is reduced to a fraction of the electromagnetic radiation that would be incident on the detection element in the absence of the optical restriction. (See Ness Fig. 10C wherein an optical restriction 318/320 is positioned between the interrogation region and detection element 370 so that the amount of light intendents on the detection element is reduced what would occur if there were no optical restriction, i.e. the optical restriction blocks some of the light and includes an opening to allow a portion of the light.)




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 8,730,479).

Regarding claim 4 Ness et al. discloses all the claim limitations as set forth above but does not specifically disclose the optical restriction is positioned so that a portion of the optical restriction nearest to a surface of the detection element is 0.01-24 inches from the surface of the detection element.
It is noted that such a modification would have required a mere change in dimension of the device, i.e. distance between optical restriction and detection element, which one of ordinary skill in the 


Regarding claim 5 Ness et al. discloses all the claim limitations as set forth above as well as the device wherein the optical restriction has a diameter of 10 to 200 microns.
It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.

In regards to the shape of radiation passing through the restriction it is noted that such a modification would have required a mere change in shape of the optical restriction which would have been obvious to one of ordinary skill in the art at the time of filing because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
In regards to the distance of the optical restriction to the detection element it is noted that such a modification would have required a mere change in dimension of the device, i.e. distance between optical restriction and detection element, which one of ordinary skill in the art at the time of filling 

Regarding claim 9 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising a partitioner fluidly connected to the detector, wherein the partitioner is configured to generate a plurality of partitions of the first fluid in the second fluid, wherein the first fluid is substantially immiscible with the second fluid. (See Ness Fig. 1 and Col. 5 Lines 30-65 wherein droplets are generated by some form of partitioner which creates droplets of a first fluid immiscible in the second fluid said partitioned is fluidly connected to the detector as droplets flow to the detector.)

Modified Ness discloses all the claim limitations as set forth above and wherein the partitioner is configured to produce partitions of an average volume but does not specifically disclose the volume being 0.05-50 nL.
Such a modification would have required a mere change in size of the device which would have been obvious to one of ordinary skill in the art at the time of filing because A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior .

Claims 7 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 8,730,479) as applied to claims above, and further in view of Li (US 2008/0070311).

Regarding claim 7 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising an excitation source to provide electromagnetic radiation to the interrogation regions. (See Ness Fig. 10C wherein an excitation source 362 to provide electromagnetic radiation, i.e. light, to the interrogation region.) Ness et al. does not specifically disclose wherein the system is configured to provide lock-in amplification. 

Li et al. discloses a device for detecting fluid droplets of a sample and wherein a detector utilizes lock-in amplification to maximize signal to noise ratio. (See Li Abstract and [0090])

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize lock-in amplification in the detector of Ness as described by Li because such a lock-in amplification is known in the art of sample detection and such a detection scheme allows a maximization of signal to noise ratio as would be desirable in the device/method of Ness.

Regarding claim 26 Ness et al. discloses all the claim limitations as set forth above as well as the device further comprising an excitation source to provide electromagnetic radiation to the interrogation regions. (See Ness Fig. 10C wherein an excitation source 362 to provide electromagnetic radiation, i.e. 


Li et al. discloses a device for detecting fluid droplets of a sample and wherein a detector utilizes lock-in amplification to maximize signal to noise ratio. (See Li Abstract and [0090])

It would have been obvious to one of ordinary skill in the art at the time of invention to utilize lock-in amplification in the detector of Ness as described by Li because such a lock-in amplification is known in the art of sample detection and such a detection scheme allows a maximization of signal to noise ratio as would be desirable in the device/method of Ness.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ness et al. (US 8,730,479) as applied to claims above, and further in view of Ness et al. (US 2012/0190033 herein referred to as Ness ‘033)

Regarding claim 12 Ness et al. discloses all the claim limitations as set forth above but does not describe a specific intake system to place materials into the system.

Ness ‘033 discloses a system for creating and detecting partitions of a first fluid in an immiscible second fluid comprising an intake system, wherein the intake system can be in a first configuration in which it is fluidly connected to a sample in a sample container, wherein the sample comprises the first fluid, or in a second configuration in which it is fluidly connected to a detector, but not both at the same time. (See 

It would have been obvious to one of ordinary skill in the art at the time of filling to provide an intake system with switchable positions as described by Ness ‘033 in the device of Ness et al. because such an intake system allows introduction of multiple sample materials into a detection device as would be desirable in the device of Ness et al.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799